 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
11 SHAWN      ALGER as an individual and on behalf
   of all others similarly situated,
                                                        Case No. 2:18-cv-00360-MCE-EFB

12                                                      ORDER GRANTING DEFENDANT FCA
                   Plaintiff,                           US LLC’S REQUEST TO SEAL
13
            vs.                                         Judge: Hon. Morrison C. England, Jr.
14
15 FCA US LLC f/k/a CHRYSLER GROUP LLC, a
   Delaware Corporation, and DOES 1 through 100,
16 inclusive ,
17                 Defendants
18
            Defendant FCA US LLC requested an order allowing it to file under seal an unredacted
19
20 version of Defendant’s Reply Brief in Support of its Motion to Exclude Dr. Biondi because it contains
21 information the parties or third-parties have designated “CONFIDENTIAL” pursuant to the
22 Stipulated Protective Order entered in this case. (ECF No. 19).
23
     ///
24
     ///
25
     ///
26
27 ///
28 ///
 1          This Court determines that there are sufficient reasons to protect the confidentiality of the
 2 information contained in the above-referenced document and hereby GRANTS Defendant’s request
 3
     and directs the Clerk of the Court to file under seal the complete, unredacted version of the above-
 4
     referenced document. This document shall remain under seal indefinitely, pending further order of
 5
     this Court.
 6
 7          IT IS SO ORDERED.

 8 Dated: November 4, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
